DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        RANDY D. JACKSON,
                            Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                               No. 4D21-16

                              [June 10, 2021]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Martin County; Sherwood Bauer, Jr.,
Judge; L.T. Case Nos. 432014CF000041 and 432014CF000119A .

  Randy D. Jackson, Jasper, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

MAY, CONNER and ARTAU, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.